Citation Nr: 0803307	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  02-19 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1963 to 
November 1967.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia. 

The Board remanded this case in October 2004 for further 
development.  

As will be explained, this case must be referred to the Under 
Secretary for Benefits or Director of Compensation and 
Pension Service for consideration of awarding a TDIU on an 
extra-schedular basis pursuant to 38 C.F.R. §§ 3.321(b)(1) 
and 4.16(b).  The remand to the RO will be via the Appeals 
Management Center (AMC) in Washington, DC.


REMAND

A TDIU may be assigned when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  If there is 
only one such disability, it must be rated at 60 percent or 
more; if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, 
with sufficient additional disability to bring the combined 
rating to 70 percent or more.  Id.  

The veteran has two service-connected disabilities:  
traumatic left ulnar neuropathy secondary to a gunshot wound 
(GSW), rated as 50-percent disabling, and a residual scar on 
his left upper extremity from the GSW, rated as 0-percent 
disabling, i.e., noncompensable.  His combined service-
connected disability rating is 50 percent.  See 38 C.F.R. 
§ 4.25 (2007).

There is no basis for increasing the ratings for these two 
service-connected disabilities.  Notably, for the left ulnar 
neuropathy, the veteran already has the highest possible 
rating available for the minor, i.e., non-dominant arm, under 
the most applicable diagnostic code - 38 C.F.R. § 4.124a, 
Diagnostic Code 8516, for complete paralysis of the ulnar 
nerve (keeping in mind he is right-handed).  Thus, he does 
not satisfy the threshold minimum percentage rating 
requirements of 38 C.F.R. § 4.16(a) for a TDIU.

If, however, as here, a veteran fails to meet these § 4.16(a) 
percentage requirements, yet there is probative evidence 
indicating that he is nonetheless unable to obtain and 
maintain a substantially gainful occupation because of the 
severity of his service-connected disabilities, his case must 
be referred to the Director of Compensation and Pension 
Service for consideration of possibly granting a TDIU on an 
extra-schedular basis.  38 C.F.R. § 4.16(b).  See also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  The severity of 
the veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on this issue must be 
addressed.  38 C.F.R. § 4.16(b).

Concerning this, the Board previously remanded this case in 
October 2004 for a supplemental medical opinion concerning 
whether the veteran is unemployable due to his service-
connected disability.  And in responding in December 2006, 
the VA examiner pointed out the veteran had worked most of 
his life as a general laborer with different companies - 
including temporary agencies.  He does not have any 
particular skill and has a high school education.  He needs 
to be able to physically utilize both of his upper 
extremities to continue with that line of work.  So the 
examiner concluded that, "considering these factors, [the 
veteran] is not able to attain gainful employment because of 
his left ulnar nerve injury in the field of manual labor."

Several requests for employment information in connection 
with this claim for disability benefits (VA Forms 21-4192), 
completed by his former employers, reveal the veteran has not 
worked since September 2000.  He is indeed a general laborer 
by trade, has a high skill education, and has no other 
transferable skills.  



The VA examination in December 2006, and several years 
earlier in March 2002, shows that pain, weakness, fatigue, 
paralysis, decreased sensation, and limited strength and grip 
in the veteran's left wrist "significantly" impact his 
ability to work as a general laborer.  And, as mentioned, the 
December 2006 VA examiner determined that, based on these 
factors, the veteran is unable to obtain gainful employment 
in the field of manual labor due to this disability.  The 
March 2002 examiner's opinion is less probative as he 
essentially just recites the veteran's contentions regarding 
unemployability, without offering a definitive opinion of his 
own.  But that was the reason the Board previously remanded 
this case for the additional opinion in December 2006.  It is 
also significant that VA inpatient and mental health records 
dated in July and December of 2001 document the veteran's 36-
year history of alcohol dependence with more recent 
dysthymia.  It is unclear whether he has received additional 
treatment for these nonservice-connected disorders since 
2001.  In any event, extra-schedular consideration is 
warranted under the facts presented because, as the United 
States Federal Court of Appeals announced in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

Entitlement to an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating 
under 38 C.F.R. § 4.16(b), although similar, are based on 
different factors.  See Kellar v. Brown, 6 Vet. App. 157 
(1994).  An extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) is based on the fact that the 
schedular ratings are inadequate to compensate for the 
average impairment of earning capacity due to the veteran's 
disabilities.  Exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with 
employment, are required.  In contrast, 38 C.F.R. § 4.16(b) 
merely requires a determination that a particular veteran is 
rendered unable to secure or follow a substantially gainful 
occupation by reason of his or her service-connected 
disabilities.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

The Board cannot assign an extra-schedular rating in the first 
instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell 
v. Brown, 9 Vet. App. 337, 
338-9 (1996); and Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Although Floyd dealt only with ratings under § 
3.321(b)(1), the analysis in that opinion would appear to 
apply also to TDIU ratings under § 4.16(b) as well, in view of 
that section's similar requirement of referral to the Director 
of VA's Compensation and Pension Service and Court precedents 
requiring consideration of § 4.16(b) when the issue is raised 
in an increased-rating case.  See Stanton v. Brown, 5 Vet. 
App. 563, 570 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993). 

So the Board is referring this case to the Under Secretary for 
Benefits or Director of Compensation and Pension Service for 
consideration of an extra-schedular evaluation under both 38 
C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b)(1).  

Accordingly, this case is REMANDED for the following 
development and consideration:

1.	Submit this TDIU claim to the Under 
Secretary for Benefits or Director of 
Compensation and Pension Service for an 
extra-schedular evaluation under 
38 C.F.R. § 4.16(b) and 38 C.F.R. 
§ 3.321(b).  An extra-schedular rating 
under 38 C.F.R. § 3.321(b)(1) is based 
on the fact that the schedular ratings 
are inadequate to compensate for the 
average impairment of earning capacity 
due to the veteran's disabilities.  
Exceptional or unusual circumstances, 
such as frequent hospitalization or 
marked interference with employment, 
are required.  In contrast, 
38 C.F.R. § 4.16(b) merely requires a 
determination that a particular veteran 
is rendered unable to secure or follow 
a substantially gainful occupation by 
reason of his or her service-connected 
disabilities.  See VAOPGCPREC 6-96 
(Aug. 16, 1996).  In making this 
determination, consider, in particular, 
the December 2006 VA examiner's opinion 
that the veteran is unable to obtain 
gainful employment in the field of 
manual labor (the kind of jobs he has 
had) due to the severity of his left 
ulnar neuropathy.  Also keep in mind 
that "marginal employment" 
is not substantially gainful.  See 
Moore (Robert) v. Derwinski, 
1 Vet. App. 356, 358 (1991); 
Faust v. West, 13 Vet. App. 342 (2000); 
and VA Adjudication Procedure Manual 
M21-1, Part VI, paragraph 7.09(a)(7).  
The severity of the veteran's service-
connected disabilities, as well as his 
employment history, educational and 
vocational attainment and all other 
factors having a bearing on his 
employability (or lack thereof) should 
be considered.  

2.	If the TDIU claim is not granted to the 
veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



